Per Curiam.
On the 6th of July, 1896, an ordinance was passed by the board of trustees fixing and establishing the side lines and grades for Main street, in the village of Flemington. By its terms the ordinance took effect July 20th, 1896. No other municipal action under this ordinance affecting the property of the prosecutor appears by the return to have been since taken.
*598■ It appears'from the'evidence that th'e properties of several owners fronting oh Main street have been made to conform to the grade fixed by this ordinance; intersecting streets have also been improved with reference to the lines' and grades fixed by the ordinance and a sewerage system has been constructed at a large expense with reference to these same grades.
On the 24th of August, 1901, more than five years after the ordinance became effective, the prosecutors, alleging' that their properties were injured by this ordinance, procured the allowance of the writ of certiorari and now ask that the ordinance he set aside for various reasons, all of which existed when the ordinance was passed.
Under the decisions of this court the prosecutors have been guilty of such laches as disentitle- them to the relief asked for.
The writ of certiorari will be dismissed,, with costs. ■